ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui Zhang (Reg. No. 70590) on 02/18/2022.
The application has been amended as follows:
1. A lighting device for a straddled vehicle, comprising: 
a housing; 
a single light emitting diode; and 
an outer lens attached to the housing, extending in a direction perpendicular to an optical axis of the light emitting diode, and having translucency; wherein 
the outer lens includes 
a first light transmitting portion overlapping the light emitting diode in an optical axis direction of the light emitting diode, and 
a second light transmitting portion disposed at a non-overlapping position with the light emitting diode in the optical axis direction, 
the first light transmitting portion and the second light transmitting portion are integrally formed, 

the first light transmitting portion includes 
a first inclined surface provided on an outer surface of the first light transmitting portion and inclined with respect to the optical axis of the light emitting diode, and 
a second inclined surface provided on the outer surface of the first light transmitting portion and inclined with respect to the optical axis of the light emitting diode, 
the first inclined surface guides light from the light emitting diode guided in the first light transmitting portion toward an outside of the outer lens, 
an inclination angle of the second inclined surface with respect to the optical axis is larger than an inclination angle of the first inclined surface with respect to the optical axis, and 
the second inclined surface reflects the light from the light emitting diode guided in the first light transmitting portion toward the second light transmitting portion, and guides the light into the second light transmitting portion, and
a length of the second inclined surface along an inclined direction of the second inclined surface is greater than a length of the first inclined surface along an inclined direction of the first inclined surface.

7. (cancelled).

Allowable Subject Matter
s 1-6 and 8-19 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a housing, single LED, an outer lens attached to the housing, extending in a direction perpendicular to an optical axis of the LED, the outer lens having first and second light transmitting portions, the first and second portions being integrally formed, the second light transmitting portion being longer than the first, the first light transmitting portion includes a first inclined surface being inclined with respect to the optical axis of the LED, a second inclined surface provided on the outer surface of the first light transmitting portion and inclined with respect to the optical axis of the LED, the first inclined surface guides light from the LED guided in the first light transmitting portion toward an outside of the outer lens, an inclination angle of the second incline surface with respect to the optical axis is larger than an inclination angle of the first incline surface with respect to the optical axis, and the second incline surface reflects light from the LED guided in the first light transmitting portion toward the second light transmitting portion and guides light into the second light transmitting portion, a length of the second inclined surface along an inclined direction of the second inclined surface is greater than a length of the first inclined surface along an inclined direction of the first inclined surface as specifically called for the claimed combinations.
The closest prior art, Jenkins et al. (US 6097549) teaches a housing, single LED, outer lens, first and second light transmitting portions (LTP), the first and second LTPs being integrally formed, the second LTP being longer than the first LTP in a longitudinal direction of the outer lens, the first and second inclined surface provided on an outer surface of the first LTP and inclined with respect to the optical axis of the LED, an inclination angle of the second inclined surface with respect to the optical axis is larger than an inclination angle of the first 
However Jenkins et al. (US 6097549) fail to disclose a length of the second inclined surface along an inclined direction of the second inclined surface is greater than a length of the first inclined surface along an inclined direction of the first inclined surface as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Jenkins reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC T EIDE/            Examiner, Art Unit 2875